Per Curiam.
The questions involved in this case are the same as those presented and determined in the case of Turnquist v. Commissioners (in which an opinion has just been handed down) 11 N. D. 514, 92 N. W. Rep. 852. The decision in that case is in all respects controlling. It follows, therefore, that the judgment of the district court upon the merits must be affirmed. The allowance of an additional attorney’s fee against plaintiff in the taxation of costs, however, was error, and the same is ordered stricken from the, judgment. As thus modified, the judgment of the district court will be in all things affirmed. Respondents will recover their costs and disbursebursements in this court.